AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

coe? 18M J2 166 TOW

United States of America
Vv.

BROOKS THOMAS NESBITT

ee Nes es ee

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | October 2014 to the present in the counties of Pinellas; Pasco; Hernando in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. § 1349 Conspiracy to commit wire fraud
18 U.S.C. § 1956(h) Conspiracy to commit money laundering

This criminal complaint is based on these facts:

See attached affidavit.

A Continued on the attached sheet.

 

Justin Deutsch, Special Agent, HS!

Printed name and title

Sworn to before me and signed in my presence.

Date: Dee. ! 2. ro 1 F Drea AG. Wodue

Judge 's signature

City and state: Tampa, Florida THOMAS G. WILSON, U.S. Magistrate Judge

Printed name and title
Pry
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Justin Deutsch, being duly sworn, depose and state the following: -

I. INTRODUCTION

1, I am a Special Agent with United States Immigration and Customs
Enforcement (“ICE”), Homeland Security Investigations (“HSI”), and have been sO
since 2007. I am currently assigned to the Financial Investigations Group of the HSI
office in Tampa, Florida, and have investigated matters involving the movement of illicit
proceeds and money laundering, particularly in relation to violations of 18 U.S.C. §
1956, which makes it a federal crime for any person to knowingly conduct or conspire to
conduct an international financial transaction with the proceeds ofa specified unlawful
activity for the purpose of concealing or disguising the nature, location, source,
ownership, or control of the proceeds of a specified unlawful activity. As a Special
Agent, I am authorized to investigate violations of the laws of the United States and
execute arrest and search warrants issued under the authority of the United States. Prior
to joining HSI, I earned a Certified Public Accounting license in the state of Florida and
a master’s degree in accounting.

2. This affidavit is submitted in support of a criminal complaint charging
. Brooks Thomas NESBITT with:
a. Conspiracy to commit wire fraud (18 U.S.C. § 1343), in violation of 18

U.S.C. § 1349; and

b. Conspiracy to commit money laundering (18 U.S.C. §§ 1956(a)(1)(A)Q@)

and 1956(a)(1)(B)(i)), in violation of 18 U.S.C. § 1956(h).
3. The information contained in this affidavit is based in part on information
obtained from a review of investigative reports completed by law enforcement,
conversations with law enforcement officers, review of electronic evidence, results of
grand jury subpoenas, subject interviews, and records from various businesses. This
affidavit does not set forth every fact resulting from the investigation; rather, it sets forth
facts sufficient to establish probable cause to believe that the above offenses have been
‘committed and that NESBITT committed them. Unless specifically indicated
otherwise, all conversations and statements described in this affidavit are related only in
substance and in part, and are not intended to be verbatim recitations. When a date is
listed, I mean that the event occurred “on or about” that date. When a time period is
listed, I mean that the event occurred “in or around” that time period.

II. PROBABLE CAUSE
A. BACKGROUND AND RELEVANT TERMINOLOGY

4, The term “boiler room” fraud, as used in this investigation, refers to a type
of mass marketing scam in which high pressure sales techniques are used to defraud
individuals who believe that they are investing substantial amounts of money in
regulated financial products or markets.

5. A boiler room is a physical office that purports to belong to a bona fide
investment company, such as a stock or commodity broker. Most boiler rooms are
located outside of the United States, frequently in Europe and Asia. The boiler rooms
claim to sell a variety of securities and other financial products, including shares in

public companies that are purported to be real and valuable. In reality, though, the
securities or other products are non-existent and worthless. Sometimes, the boiler rooms |
will claim that they can offer would-be investors an opportunity to buy into an initial
public offering (“IPO”) ofa well-known, legitimate company, such as SpaceX. In such
instances, the boiler room sales agent may claim to be the exclusive broker of the IPO,
supposedly on behalf of the legitimate company. In truth, however, there is no IPO, or,
if one is expected to occur, the boiler room has no ability to actually participate in it;
rather, the IPO is used as a lure to convince victims that they have unique access to an
investment that will quickly yield a profit.

6. The boiler rooms will often identify and target victims by purchasing
shareholder information from company registrars or acquiring client lists from legitimate
investment companies, or even other boiler rooms and fraudsters. Boiler rooms tend to

choose fake names that are variations of existing investment companies or that combine
generic, corporate terms. This is done to make the company appear to be genuine and
to lull potential victims. The boiler rooms also try to create a high-quality, professional
marketing image for the company, including glossy websites, virtual offices, and
answering services, so that victims can research the company and feel assured that it is
legitimate. In some cases, boiler rooms, have even created fake regulator websites to
assuage victims’ concerns and make it seems that the company is registered with the
proper authorities. Additionally, the boiler rooms will send victims stock certificates
and paperwork, as well as direct them to online investment portals that list their shares,

all of which appear authentic.
7. Once the boiler rooms have identified people to target, their sales agents
work from scripts, complete with canned responses and explanations, and use fake
names. Sometimes, the boiler rooms will recruit agents who are from the same regions
as the victims and who have the same accents or dialects, to gain the victims’ trust and
confidence. For example, victims to be targeted in the United Kingdom or Australia
may speak with a sales agent who is from the United Kingdom and has a British accent.
Sales agents then use “hard-sell” or high pressure tactics in repeated phone calls and
emails with the victims to convince them to send their money for the sham investment.

8. Certain boiler room sales agents are also trained to engage in a practice
that is commonly referred to as “loading.” Loading occurs after the sales agents
convince the victims to make their initial investments, often in smaller amounts to test

the waters. The agents will then convince the victims to invest substantially more
| money once they have committed to the investment. For instance, sales agents may ask
a victim to buy shares in a public company, such as Tesla, Inc., for a few thousand
dollars. Once the victim has done so, they will follow up and offer an exclusive chance
to buy into the upcoming IPO for a related entity, such as SpaceX. At that point, they
will ask the victim to make a much larger share purchase and promise them a fast profit
once the company goes public. Other times, the sales agents will claim that a victim can
make money by joining other supposed investors in buying stock in a company, but that
there is a minimum purchase threshold that they must meet in order to participate.

9. Furthermore, the boiler rooms frequently create phony obstacles that

prevent the victims from claiming their profits or cashing out the investment entirely.
They may create and introduce new personas, such as bankers, securities regulators, and
law enforcement authorities, with whom the victims must interact. Those people go on
to tell the victims that they cannot sell their shares or realize a profit unless they pay fees
and taxes, or acquire even more stock. Only when the boiler room has convinced a
victim to exhaust all of their savings and potential sources of income will the |
communications stop. Typically, victims do not discover that they have been defrauded
until the’sales agents cease speaking to them and effectively disappear.

10. The boiler rooms often direct victims to wire the money for their supposed
investments to bank accounts in developed countries, particularly in the United States
and Europe. The term “escrow account” or “funnel account,” as used in this
investigation, refers to bank accounts, typically located in the United States, including
the Middle District of Florida, into which boiler room sales agents told victims to wire
their funds. Contract money launderers and other associates of the boiler rooms operate
these accounts and launder the victim proceeds through them in exchange for a fee,
which is often a percentage of the victims’ incoming wires. It is often the case that the
money launderers will rapidly move victim funds from the initial “receiver” or “client”
bank account into a network of secondary bank accounts or directly overseas to the
boiler room operators. Through this process, the money launderers can conceal the
source of the funds before the victims or banks discover the fraud and try to recall the
money abroad. The boiler rooms and money launderers usually require a large network
of such bank accounts to successfully promote and continue the fraud, as banks .

eventually discover what is occurring and close the accounts.
IL, The term “shell company,” as used in this investigation, refers to a
company that money launderers create and operate to lend legitimacy to the escrow
accounts. The escrow accounts will be opened in the name of the shell companies. The

. shell companies have no legitimate business purpose and no physical presence except a
post/ package office box address, but their operators may provide documentation to the |
banks to try to create an air of legitimacy. The accountholders will misrepresent the
purpose of the accounts to bank employees by claiming that the company does real work
in fields that may involve frequent wires transfers, such as debt collection, factoring,
payroll processing, consulting, and real estate. Conspirators may also establish websites
that seem to belong to functional businesses, to lull victims who are directed to wire
money into these escrow accounts.

B. HISTORICAL INVESTIGATION INTO MARY KATHRYN MARR

12. Inor around March 2011, the United States Secret Service in Tampa
received information about bank accountholders in the Middle District of Florida who
had unusual account activity that was indicative of an investment fraud or boiler room
scheme. .The bank accounts were receiving numerous incoming wire transfers from
persons in the United Kingdom and elsewhere in Europe. After receiving these funds,
the accountholders wired large sums to various foreign banks accounts. In response to
this information, HSI began its criminal investigation, which the Internal Revenue
Service, Criminal Investigation Division (“IRS-CI”), later joined as well.

13. The HSI investigation revealed that the proceeds being wired into the bank

accounts in the Middle District of Florida were the result of frauds that were carried out
by boiler rooms. Mary Kathryn Marr contracted with the boiler rooms and oversaw
global money laundering networks that facilitated the transfer of funds on behalf the
boiler rooms, and other fraud schemes, across the world. Since at least 2009, Marr, a
Canadian and United States citizen, has operated theses complex networks, which .
include escrow accounts and shell companies, to launder the proceeds of fraud. In order
to carry out the conspiracies, Marr recruited several individuals in the United States and
elsewhere to open escrow accounts and shell companies, including Middle District of
Florida residents Michel Marc Chateau, and Douglas Edwin Casimiri, as well as
several other individuals in Florida and throughout the United States.! Chateau,
Douglas Casimiri, and others have acted as “escrow agents” or “money mules”
responsible for creating the shell companies and opening associated bank accounts, in
exchange for a percentage of the funds that passed through them. Chateau and Douglas
Casimiri have also both recruited other individuals to open bank accounts at their
direction.
14. -From at least October 2014 until at least June 2018, Marr’s network of
boiler rooms carried out fraud schemes that resulted in the loss of tens of millions of _
dollars by victims around the world, including in Australia, New Zealand, and the

United Kingdom, as well as an assortment of other countries in Europe and Asia. As

 

! Marr, Chateau, and Douglas Casimiri are charged in the Middle District of Florida with
various money laundering offenses, in case number 8:18-cr-167-T-17JSS. Marr is currently
pending extradition from Serbia to the United States. Rose Casimiri, the ex-wife of Douglas
Casimiri, and Albert Michael Rivere, who resided in South Florida and also worked with
Marr, are charged with various money laundering offenses in case number 8:18-cr-467-T-
17AAS.
part of the investigation into Marr and her associates, HSI and IRS-CI acquired’
extensive evidence, including business records and financial institution records,
electronic evidence, such as emails and text messages, and witness interviews. United
States authorities have lawfully searched cell phones and computers belonging to Marr

| and other co-conspirators, such as Chateau, and have identified email accounts that
they used to carry out their boiler room fraud and money laundering activity.

15. The investigation has revealed that Marr, Chateau, and others recruited
and paid people in the United States to open dozens of bank accounts in the names of
shell companies. The shell companies were registered in Florida and other states to
make them seem real. Once the bank accounts in the United States were opened, Marr
gave the account information to the boiler rooms. The boiler rooms then convinced .
their victims to wire their money into the accounts in the United States, so that they
could get the stock or profit that they had been promised.? Most of the victims sent their
money to bank accounts in Florida, including more than $10 million that went to
accounts in the Middle District of Florida. Marr and her co-conspirators then moved
the victims’ money through more bank accounts in the United States and wired most of
it back overseas, to repay the boiler rooms and other conspirators. Marr and her co-
conspirators in the United States also usually kept a percentage, generally between five

and ten percent, of the amount each victim wired into their accounts. To date, HSI has

 

2 In addition to the boiler room activity involving the sale of fake investments, Marr and her co-
conspirators also laundered funds from miscellaneous other frauds. These included fraudsters
who targeted people possessing gem and precious stone collections, which they then offered to

- purchase for an inflated price after the collectors paid bogus fees up front, and others who
fraudulently induced people to pay money to renew trademarks and patents.

8
identified more than 3,000 victim transactions across more than 260 bank accounts
associated with Marr and Chateau since 2010. Since just 2014, HSI has identified
hundreds of victim transactions across more than 25 bank accounts in Florida alone.
-C._ NESBITT’S WORK WITH MARR
i,  Resumed Boiler Room Activity and Allied Securities Corporation

16. The investigation has revealed that Marr and NESBITT have worked
together to carry out fraud and money laundering activity for several years. Bank
records show that escrow accounts that Marr controlled in the United States, which
were used to launder fraud victims’ funds, wired out money to accounts controlled by
NESBITT in Thailand since at least 201 1,

17. NESBITT is a citizen of Canada who most recently has been residing in
Thailand. Electronic communications show that Marr and NESBITT began conspiring
to defraud new victims through boiler rooms in Asia in late 2014. Beginning on
December 27, 2014, and continuing through January 9, 2015, Marr and NESBITT .

exchanged messages’ with each other via WhatsApp. Those messages included the

 

 

 

 

 

 

 

 

following:
_ Sender - Message
Marr I'm trying to focus n stay good
NESBITT | Meto...But still got spending issues...Cash is my crack
Marr Me too...And I never have enough

 

3 Unless otherwise noted, the messages between Marr and NESBITT that are discussed in this
affidavit were located on Marr’s cell phone following a lawful border search of her devices in
July 2016. Marr had several contact names and phone numbers listed for NESBITT, including
“Broooksiiiiee,” “Brooks June 18,” and “Brother Br Thai.” The phone number associated with .
the “Broooksiiiiee” contact contained an area code for Ontario, Canada, and the other two
contacts contained the country code for Thailand.

9
 

NESBITT

We gotta make shit loads this year gotta get this pressure off.. ButI |
got my good loader back...Should hit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marr OK if I can help let me know we need to talk about the leadscanI. |
call u tomorrow and I'll write this guy a email what u want to
do...He gets 5000 a day... Also has a qt room with a guy from the
biz...He isn't using it he sells supliemnts...He told me how many he
gets then the load on his products but half the roOm qualify us...All
foreign
NESBITT | [hope I borrowed loads of cash...Just booked a 3 bedroom suite at
trump
NESBITT | We're cracking on next Monday hopefully some loads coming I need”
ut
Marr Ok. So u guys up and running?
NESBITT | There just starting today
Marr I will have those allied ones done for u this week - _
NESBITT | Sweet... I've just floatedcompanyies -
Marr I have warm leads as tho they are expecting a call with in 10 days. I |
have regs I also have long stock holders lists. About 10,000 in total
NESBITT | Well let's get rolling...I'm in the office as of Monday...Running the
. show myself...Send me some leads to Crack on with...also lets
discuss opening small tq office
NESBITT | Just got back here...
Marr OK cool whip them...I'm late on house and Phone due
Monday..Best them up...Lol
NESBITT Don't worry _ |
NESBITT | Send me the 5 know next payroll got to pay opener send to uob
Thailand charlotte...My loader is going to work monday
Marr . Awsome
18. Based on my training, experience, and familiarity with this investigation, I

believe that, in these conversations, Marr and NESBITT discussed resuming boiler

room fraud and money laundering activity together. Initially, the two discussed money

issues and their desire for more cash. NESBITT then said that he got his “good loader.

-back.” As discussed above, “loading” refers to a practice whereby the boiler rooms

swindle larger sums of money from victims once they have been hooked. Marr

responded that she could provide sales leads, meaning the names of potential victims, to

10
NESBITT, and she and NESBITT talked about whether NESBITT’s new boiler room
office in Thailand was operational yet.

-19. | Marr’s text message conversations with NESBITT continued over the
next several days. During that time, Marr again discussed providing sales leads to
NESBITT for the boiler room. For example, on January 13, 2015, Marr wrote, “Hey if
u are selling gold I have a list 400 investors from own gold. Owner was pinched look
online. If u want it let me know.” Own Gold LLC was the name of a shell company
that associates of Marr used to carry out a sophisticated boiler room fraud scheme that
obtained approximately $7 million from more than 400 victims between 2011 and 2014.
Some of those associates were charged and convicted in the Middle District of Florida in
the case of United States v. Naadir Cassim et al., case number 8:14-cr-58-T-35AEP.

20. Over the weeks that followed, Marr and NESBITT continued to discuss
the anticipated boiler room activity. Between January 26, 2015 and February 5, 2015,
Marr and NESBITT exchanged messages with each other via WhatsApp. Those

messages included the following:

 

_ Sender Message
Marr Lets get going any deals...I have the new allied ones also
NESBITT | Yes coming should have a 36..A 10...And I'm hoping for lots of
opens this. week...3 fresh the loader is pitching this week...slept there :
last night
NESBITT | Send me an allied account...I'll start using
today...Alliedcapitalinc.com...is up
Marr Ok cool will send let get going dying I've here need business .
NESBITT | Mee too...my_ expenses are killing me
NESBITT | My bad streak us up tt in 10100 and 2 deals written in ao Room
Marr Ok. Any way I can help to get deals moving?
NESBITT | It's starting bow... Now...If I'm there there on the phones
Marr Ok good

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11
 

 

NESBITT | So I'm sticking around for awhike
NESBITT | Jack just emailed me

Marr Ignore him please...I fired him

 

 

 

 

 

 

 

NESBITT | OK
Marr He kept making errors
NESBITT | I live 5 minutes from office
Marr I have some crazy loaders give them the old work.. “Also send me

stuff I'll qualify and have people
NESBITT | I sent already
Marr Ok great
NESBITT | I will forward some work to loader tonight...to your email

Marr _| Ok great and all the info please... Where he calling from ext...Also~
how many points u paying hi

NESBITT | 15
_Marr Ok will call him in am and have him do it

 

 

 

 

 

 

 

 

 

 

21. Based on my training, experience, and familiarity with this investigation, I
believe that, in these conversations, Marr and NESBITT discussed having NESBITT
and his boiler room begin targeting victims on behalf of a boiler room using the name
Allied Capital. As discussed in more detail below, a boiler room using that name went
on to defraud several identified victims in Europe over the following months. NESBITT
asked Marr to send him “an allied account,” meaning an escrow bank account to
receive victim funds, which he would “start using today.” He even gave her the name of
the fake website that was associated with Allied Capital. NESBITT also talked about
_ having a new “loader,” said that he was having deals written in his “Room,” and

' described how he was making his sales agents work the phones. NESBITT further said
that he lived only five minutes away from the boiler room office in Thailand. Marr even

offered to help NESBITT with sales agents and loading, to “help to get deals moving.”

12
She also learned that NESBITT was paying one of the loaders 15 points, or 15 percent,
of the funds that he brought in for the boiler room.
22. ~ Between February 7, 2015 and February 9, 2015, Marr and NESBITT

exchanged more messages with each other via WhatsApp. Those messages included the

 

 

 

following:
Sender Message
Marr Also I have a jot of young girls begging me for work we should set up
a small call center...We should do a qt small office Even a Regus
Marr I can get like 5-10 chicks. So let’s make some money on the book and

I'll invest in getting one marketing company going
NESBITT | OK...sounds good

NESBITT | Monday send the dough directly to me...Brooks Nesbitt Rasikom
Bank [redacted]3001...

NESBITT | I got all cards ready...Site is up.. _Alliedsecuritiescorporation.com

 

 

 

 

 

 

 

23. On February 11, 2015, NESBITT sent Marr a message that read,
“Info@allied securities corporation.con,” followed by one that read, “No spaces.” As
discussed below, that email address was used to communicate with victims who were
defrauded in investment schemes. Between February 16, 2015 and February 18, 2015,

Marr and NESBITT exchanged the following messages with each other via WhatsApp:

 

Sender Message

Marr What's the company email?
NESBITT | Info@alliedsecuritiescorporation.com
NESBITT | Saw the email...I'm doing it iw..SendING switch and statement to
them all...Pain in the arse

Marr I am up we all set? ;
NESBITT _ I'll start sending emails in 20 _ a

Marr Ok great...Phone forwarded?...U guys still opening...Fresh?...Make |
sure you u send me what product we can sell

 

 

 

 

 

 

 

 

 

 

Based on my training, experience, and familiarity with this investigation, I believe that,

in these conversations, Marr and NESBITT were finalizing the details needed to begin

13
contacting victims on behalf of Allied Capital, also known as Allied Securities
Corporation, to convince them to send money to Marr’s bank accounts in the United
_ States. In the last message, Marr asked NESBITT if he had set up phone forwarding for |
the boiler room calls and if he could tell her the name of the product (i.e., stocks and
other investments) that the boiler room would claim to sell.

ite | Chateau and Consortium Solutions International LLC

24, One of the fake companies that Marr and Chateau used to carry out their
money laundering activity on behalf of the boiler rooms was Consortium Solutions
International LLC (“CSI”). Another one of Marr’s co-conspirators incorporated CSI in
Florida in October 2014. Records from the Florida Department of State, Division of
Corporations, show that Chateau was later added as the manager and registered agent —
for CSI in March 2015. The investigation has revealed that CSI was purely a shell
company that Marr and Chateau used to create and operate escrow accounts to launder
illicit proceeds.

25. Bank records show that, on March 23, 2015, about three weeks after he
took over CSI’s corporate papers, Chateau opened an account in the name of CS] at
Jefferson Bank at a branch in Palm Harbor, Florida. When Chateau opened the
account, he claimed to be a financial advisor who was the sole owner of CSI, based in
Miami, A search of Florida’s financial adviser database reveals that Chateau was never

registered as a financial adviser, as required by Florida law. -

14
26. Bank records show. that, on March 27, 2015, Chateau opened another
account in the name of CSI at TD Bank (account number ending -7342), at a branch in
New Port Richey, Florida. On March 28, 2015, Chateau emailed Marr and said:

“Hey, Think about his. Right now wires will be coming from England to
Jefferson bank and TD bank in Consortium Solutions accounts. Both banks will
be watching closely as the money goes right away out of the account to foreign |
destinations, creating potential problems like documentations, invoices etc. Now
picture this. Money received Internationally to Jefferson and TD bank is wire
thru a domestic wire or deposited with a check into a 3" bank in the USA.
Jefferson and TD bank won’t be suspicious as the money is going in the US. The
3 bank with a different business name will now be wiring the money offshore.
That 3"? bank may not be as suspicious as the money wired offshore originated
from the USA...”

On March 31, 2015, Marr replied, “It sounds like a good idea to me.”

27. | Based on my training, experience, and familiarity with this investigation, I
believe that, in this conversation, Marr and Chateau began discussing the concept of
what they later would call a “buffer” account. The term “buffer” refers to a secondary
bank account in the United States that was used to transfer and conceal foreign victims’
money, so that banks would not see the victims’ incoming wires immediately wired back
out to accounts overseas. Instead, the transfer to the secondary account would seem to
merely be coming from another domestic account, which would look less suspicious to
the banks.

28. On September 3, 2015, Chateau opened another account in the name of
CSI at Ocean Bank (account number ending -6805), at a branch in Miami. He also

added the doing business as name of “Getco USA.” When he opened the account,

15
Chateau indicated that the business had two employees and that it was engaged in
factoring, which was. untrue.
D. NESBITT’S DEFRAUDING OF A VICTIM IN GERMANY

29. Bank records show that, between May 2015 and August 2015, a person in |
Germany (“Victim-1”) sent approximately $392,285 to Chateau’s CSI account at TD
Bank. German authorities have interviewed Victim-1, and HSI has received a report of
the information that he provided. Victim-1 revealed that he sent his money to
Chateau’s bank account believing that he was buying shares of stock in United States
companies, such as Twitter and Box, Inc. Victim-1 agreed to send the money to make
those purchases after a company that claimed to sell investments contacted him. The
company’s name was initially “Allied Securities Corporation” and, later “Allied Capital
Inc.” Victim-1 never received the stocks or profit promised, and he did not recover any
of the money that he sent to the bank accounts in the United States. -

30. On May 7, 2015, Marr sent an email to info@alliedsecuritiescorporation.com,
which was the “company” email account that NESBITT had sent her in February of
that year. The email account was also the one of the addresses that Victim-1 interacted
with while being defrauded. The subject line of the email listed the word “Trade,”
followed by a variation of Victim-1’s last name. The body of the email read:

“1000 shares of TWTR buy @ 33.94 = 33,940 USD

5000 shares of BOX. @6.50 = 32,500 USD

Grand total = 66,440

Plus any fee's ext

Due Immediately

~ PUT HIM IN THE NEW TD BANK... Just cause we going to light him up for
like aM... DONT USE BOA33

16
Please send me copy of the trade ticket.”

31. TWTR is the New York Stock Exchange stock symbol for Twitter Inc. and
BOX is the stock symbol for Box Inc., a cloud storage company. Based on my training,
experience, and familiarity with this investigation, I believe that, in this conversation,
Marr was communicating with NESBITT and his boiler room about the fake shares of
stock that were to be sold to Victim-1. Marr told the boiler room to instruct Victim-1 to
send his money to Chateau’s CSI account at TD Bank and bragged that they were going
to “light him up for like a M[illion].” She also asked for confirmation of Victim-1’s wire
transfers or ‘‘trade ticket.”

32, | Bank records show that.on May 14, 2015, Victim-1 wired approximately
$67,069 to Chateau’s CSI account at TD Bank, which corresponds to the $66,440
figure, plus fees, that Marr wrote in the email. On May 15, 2015, Chateau’s CSI
account at TD Bank wired approximately $40,191 to an account at Kasikorn Bank in
Thailand (account number ending -3001), which was held in NESBITT’s name
(“Brooks Nesbitt, Pekhasem Road Soi 156, Heights 2 House 160, Huahin, Thailand”).

33. OnJ une 12, 2015, Marr and NESBITT exchanged the following messages

with each other via WhatsApp:

 

_ Sender Message |
NESBITT | Cool I sent im expecting big week next week from b with [Victim-1]
and my other guy here at least 150 plus

‘Marr Ok great
- NESBITT | Just from us...ifb does 100:then 250

Marr Woohoo he calls [Victim-1] tomorrow

NESBITT | Ian a complete waste of time... Kust drinks himself to death
~ + | everyday... Yeh just falls aaslep in tge office... Ill be lucky to get an

open out of him

 

 

 

 

 

 

 

 

 

 

17
 

Marr Where the new office?
NESBITT | Tqs are in philipenes...Aos are in thailand...Town called huahin

 

 

 

 

 

34. Marr and Chateau also exchanged WhatsApp messages on J une 12, 2015.
In relevant part, Marr said, “More coming 150.. cand 150 so 300,” and Chateau replied,
300 I like it.” On June 17, 2015, NESBITT told Marr via WhatsApp, “My guy is one
the best in tge world that why I partnered up.” Marr responded, “The other guy is
paying [Victim-1] right,” and NESBITT clarified, “No [Victim-1]is b...[Victim-1]is only
b.” Marr then said, “Yes b said he is paying.” Later, NESBITT said, “Tt [telegraphic
transfer] in 157k.” Marr asked, “Great [Victim-1]?” and NESBITT replied, “Yes.”

That same day, Marr messaged Chateau, “Tt /telegraphic transfer] in 157...woohoo.”

35. Bank records show that, on June 19, 2015, Victim-1 sent approximately
$157,222 to Chateau’s CSI account at TD Bank. On June 22, 2015, Chateau’s CSI
account at TD Bank wired approximately $7,235 to NESBITT’s account at Kasikorn
Bank in Thailand (account number ending -3001). |

36. On June 29, 2015, Chateau’s CSI account at TD Bank wired -

approximately $47,050 to NESBITT’s account at Kasikorn Bank in Thailand (account
| number ending -3001). That same day, Chateau’s CSI account at TD Bank wired
approximately $47,050 to an account at Bank of Ayudhya in Thailand (account number
ending -2749), which was held in the name of J.G.* Based on my familiarity with this
investigation, I am aware that J.G. resides in Thailand with NESBITT and has been ina

romantic relationship with him.

 

4T have substituted J.G.’s full name, as it appears on the bank records, for her initials.

18
37, On July 2, 2015, Marr and NESBITT exchanged messages with each

other via WhatsApp, including the following:

 

Sender Message
Marr What company am I calling from

NESBITT | Allied capital
Marr Ok cool _

NESBITT | U guys have 40 points to play with ive got 30 people to support
Marr I have to pay the banker also...N I have my own squad of people

NESBITT | It doesn’t amount to 30 and 2 offices

NESBITT | U pay the banker peanuts...60 40 [Victim-1]s next trade ill do 55
35...55 45 sorry...But only [Victim-1]s next trade...Plus its costing
me 2 gs just to build a fucking online tradeing platform...

 

 

 

 

 

 

 

 

 

 

 

38. Based on my training, experience, and familiarity with this investigation, I

believe that, in this conversation, Marr and NESBITT discussed Marr’s contacting
victims on behalf of Allied Capital, as well as the percentages that each of them were to
_ earn from Victim-1’s funds. NESBITT explicitly said that he had to pay 30-employees
across two offices and that Marr and her associates would earn 40 percent of Victim-1’s
money. Marr also noted that she had to pay “the banker,” meaning the escrow
accountholder, such as Chateau. In response, NESBITT complained that Marr did not
have as many expenses as he did and that he also was responsible for building an online
trading platform for the victims to use.

39. Between August 3, 2015 and August 5, 2015, Marr exchanged more

WhatsApp messages with Chateau. In relevant part, Marr said, “He paid today,” and
Chatean replied, “Hey did they sent u the tt [telegraphic transfer] by any chance?” Marr

then said, “As soon as I have u will they are in Asia not open yet,” and Chateau replied,

19
“83997 came in. Not 100.” Bank records show that, on August 5, 2015, Victim-1 sent
approximately $83,997 to Chateau’s CSI account at TD Bank.
40. On August 2, 2015—three days before Victim-1 sent his payment of

$83,997 to Chateau’s TD Bank account—Maarr wrote an email to

info@alliedsecuritiescorporation.com that contained a draft message to be sent to Victim-1.

It read:

“Dear [Victim-1], We have received your email request and I have spoken to Mr.
Kingsford and his reply to me was the following. "Please tell [Victim-1] that his
twitter trade was Via a block trade, I have spoken to [Victim-1] and he
understands we are locked into this trade while twitter makes an adjustment. We
also do no want to take any losses during this readjustment when solid profits are
only 60 days away. [Victim-1] knows my trading practices and has agreed to
trade with the company and their block heavily discounted trades. Also remind
him we have agreed and traded a investment strategy on Netflix to reach total
shares of 5000 to have [Victim-1] Ready for the corporate trade in the final
quarter of Netflix witch will double his original investment. Please let [Victim-1]
know I am wrapping up the oil fracking deal I spoke to him about in North and
South Dakota and will be back by late next week and I will call him then. Also
please give [Victim-1] the company we have a joint venture agreement with to
hold our corporate shares for privacy reasons. Let him know this is a private
trust we use for the purpose of safety for both the company and the clients. Have
[Victim-1] submit his payment for the 1300 shares of Netflix Monday and please
move his credited shares as I requested personally from the corporate account so
that his balance shows him his potential gains as of Monday to help him better
understand that our long term strategy is far greater and far stronger than today's
short term trades and potential losses.

Good day...and thank you for your immediate attention to this situation while
I'm away closing the fracking deal for the benefit of all. Great work this week ©
team...let's close out 2015 with a big bang!”
If you have any further questions please give me a call or an email.

_ Warmest Regards,
Catherine.”

41. Email records show that info@alliedsecuritiescorporation.com later sent this

. message-to Victim-1, who wrote back about the Netflix shares. The

20
info@alliedsecuritiescorporation.com account then forwarded Victim-1’s response to Marr
and said, “Good email he’s doing it.” Marr later replied, “I just noticed that I sent it to
him 5 minutes ago he now has hong kong company there swell.”

42. On August 10, 2015, Marr wrote an email to
info@alliedsecuritiescorporation.com that contained a variation of Victim-1 ’s last name in
the subject line. In the body of the email, Marr said, “Pays tomorrow :) Tuesday.” On
August 19, 2015, Marr wrote another email to info@alliedsecuritiescorporation.com. The
subject line again contained a variation of Victim-1’s last name, and the body of the
email read:

“Hi I couldn't get him please double check this. and email him.

Dear [Victim-1], J tried to contact you today regarding your final settlement for
Netflix. Mr. Kingsford is attempting to settle you account this morning and
noticed your payment has not cleared. Please send the proof of payment soI can |
settle your account and let Mr. Kingsford know we have completed the
transaction. Have a nice day and we hope you are having a wonderful vacation.
Warm Regards, Catherine Scallerie.”

43. A few minutes later, Marr sent yet another email to
info@alliedsecuritiescorporation. com, The subject line was, “Traveling,” and the body of
the email said:

“Please email me the following cards as I can call from NYC.

[Victim-1]

Oomen

[Victim-2]°

TY.”

 

> Victim-2, a resident of Scotland who was defrauded by a similar boiler room investment fraud
' scheme, is discussed in more detail below.

21
Based on my training, experience, and familiarity with this investigation, I believe that,
in this conversation, Marr was likely referring to cards containing the profiles and fake
investment information for these three victims, so that she could contact them on behalf
of NESBITT’s boiler room to defraud them of more money.

44. On August 25, 2015, Victim-1 sent nt approximately $83,997 to Chateau’s
CSI account at TD Bank. On August 28, 2015, Chateau’s CSI account at TD Bank
wired approximately $49,253 to NESBITT’s bank account at Kasikornbank i in Thailand
(account number ending -3001). On September 24, 2015, Chateau’s CSI account at TD
Bank wired approximately $17,950 to NESBITT’s bank account at Kasikornbank in
Thailand (account number ending -3001). |

E. NESBITT’S DEFRAUDING OF A VICTIM IN SCOTLAND

45. During the course of the investigation, J identified a person in Scotland
(“Victim-2”) who appeared to have sent a significant amount of money to bank accounts
in the United States that were linked to Marr’s money laundering network. In
September 2017, I interviewed Victim-2 in Scotland. Victim-2 revealed that, between
August 2015 and January 2016, he sent approximately $290,000 to bank accounts in the
United States, believing that he was buying shares of stock in United States companies,
such as Uber, Apple, and Netflix. Victim-2 agreed to send the money to make those
purchases after a company that claimed to sell investments contacted him. The
company’s name was “Asset Castle Investments.” Victim-2 never received the stocks or
' profit promised, and he did not recover any of the money that he sent to the bank

accounts in the United States.

22
46. Between August 18, 2015 and August 19, 2015, Marr and NESBITT

exchanged messages with each other via WhatsApp, including the following:

 

 

 

 

Sender Message
NESBITT | Have u gota hold of [Victim-2] yet
Marr No send him email ; :

 

 

NESBITT | Tge guy has dissapeared...I did allewady /already] a
NESBITT | Try [Victim-2] again aswell and [Victim-1]
NESBITT _| [Victim-1] never answered

Marr No so I sent you mail for him

 

 

 

 

 

 

47. Between September 8, 2015 and September 9, 2015, Marr and NESBITT

exchanged the following messages with each other via WhatsApp:

 

_ Sender Message |
NESBITT | Dont call the scottish guy I got an appointment with him next week
he answered the phone...Do not call

Marr OK
NESBITT | The guy is fucking weird..I think he knows we up to sometging
_ Marr Oh really?...Why?... Why the client shaky?
NESBITT | I dunno he just seems weird I got him on a number I found
online...He said never call it again... And he never cae back to the

 

 

 

 

 

 

 

 

 

 

phone
Marr That's strange
Marr He is weird...I smelt it

 

48. On November 4, 2015, Marr sent an email to info@alliedcapitalinc.com.
The subject line was, “Ticket,” and the body of the email said:

“Mr [Victim-2]

Trade date Nov 4,2015
payment date Nov 5, 2015
buy 1000 apple @90 PS
Buy 1000 Netflix @70

160k
add admin fee

.”

49. On January 18, 2016, Marr sent an email to info@assetcastleinvestments.com.

23
The subject line was, “email Please use the two emails including that new one in |

previous email,” and the body of the email was a draft messages to be sent to Victim-2.

It said:
“Dear Mr. [Victim-2], I am writing you this email on behalf of Mr. Peters. He
tried to contact you several times to wish you a Happy New Year. Mr Peters Is
currently in Hong Kong handling the IMF banking for the bonds. While Mr,
Peters is away on business Mr. Paul Asher at our new New York office will now
be handling your account with us. Please provide the best day, time and number
so that i can schedule your appointment to speak with him. I will try to contact
you tomorrow. Wram Regards, Sarah Richardson

[Victim-2’s email address]
[Victim-2’s email address].”

F. NESBITT’S DEFRAUDING OF A VICTIM IN IRELAND

50. Bank records show that, on June 5, 2015, a person in Ireland (“Victim-3”)
sent approximately $4,265 to Chateaw’s CSI account at TD Bank. Bank records also
show that, on October 30, 2015, Victim-3 sent approximately $12,750 to Chateau’s CSI
account at Ocean Bank. In September 2017, I interviewed Victim-3 in Ireland. Victim-3
revealed that he sent that money to Chateau’s bank accounts believing that he was
' buying shares of stock in United States companies, such as Uber. Victim-3 agreed to
send the money to make those purchases after a company that claimed to sell
investments contacted him. The company’s name was “Allied Capital Inc,” Victim-3
never received the stocks or profit promised, and he did not recover any of the money
that he sent to the bank accounts in the United States.

51. Email records show that, on June 3, 2015, Victim-3 sent an email to
accounts@alliedcapitalinc.com with the subject line “re transfer.” In the body of the email,

Victim-3 wrote, “Dear sir/madam can you check the attach pls for the bank transfer pic

24
and ID,” and he attached a photo of his passport and confirmation of a wire transfer to
Chateau’s TD Bank account in the amount of $4,292.50. The Allied Capital email
account, in turn, forwarded the message and attachments to Marr the next day.

52. On July 21, 2015, Marr and NESBITT exchanged the following messages

with each other via WhatsApp:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ Sender Message
Marr U using Asia for opens? Then we load them. He is on with [Victim-
3] now...I talked to him yesterday...He just asked for the money
NESBITT | I have an account in same name as company...Asset castle !
0 investments...Jp Morgan... Wallstreet —_
Marr Ok that's great
NESBITT | So opens going tgere... Loads to td
Marr Ok. Have Jefferson also
Marr so do u know the lawyer pitch?
NESBITT | Yes...Off course
NESBITT _ Ive created the best gig with online tradeing platforms etc...I can set
up the best slop... Banking in the name of lawyers etc .
Marr [Victim-3] is a looser needs two months to get money together. . ‘We
should get [Victim-1] for 200 thurs Sj
NESBITT . | Get [Victim-3] for small...No worries...Hes liquid for 30 _
_ Marr Yes will do ' _
NESBITT |. Take 10 off the twat

 

53. Based on my training, experience, and familiarity with this investigation, I
believe that, in this conversation, Marr and NESBITT discussed targeting Victim-3.
Initially, Marr asked NESBITT if he used his Asian boiler rooms for opens, meaning
| the initial contacts with intended victims. Marr then mentioned Victim-3 by name and
said that an associate of hers was on the phone with him. NESBITT responded that he
had an account in the name of Asset Castle Investments—the name of the boiler room
company that defrauded Victim-2—and explained that “open” wires from victims go

there, but that “loading” wires go to Chateau’s TD Bank account. Later in the

25
conversation, Marr remarked that Victim-3 was a “lo[s]er” because he needed time to
get his money together. NESBITT then instructed Marr to obtain small amounts from
Victim-3 because he knew that Victim-3 had liquid assets of up to $30,000. These
figures are consistent with the amounts that Victim-3 ultimately wired to Chateau’s
bank accounts.

54. Between October 22, 2015 and October 26, 2015, Marr and NESBITT

exchanged messages with each other via WhatsApp, including the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sender Message df
Marr I call [Victim-3] at 4:30 my time. I found his file
NESBITT | OK..And he spoke to Kenntg...?? _
- Marr | yes and was conversatiom..Guy tried to keep b on phone... He has
him...He going to be big
Marr Also I had a hacker get us more number for him and grave
Marr [Victim-3’s email address] .
NESBITT | Did u speak to china man [Victim-3]
Marr Yea...Call me...That’s his email...[Victim-3’s email address]...Send
here
Marr He wants to pay tomorrow 7 __ |
NESBITT | That’s chinese guys not hans peter lans corredt -
Marr [Victim-3] or something...Asian in ireland _
Marr Lets see about faker... —_ —_
NESBITT | Faker?? -
Marr The big client I call him faker but he seems cool on the hook
Marr [Victim-3] paying tonight online

 

 

 

55. As noted above, on October 30, 2015, Victim-3 sent approximately
$12,750 to Chateaw’s CSI account at Ocean Bank. On October 29, 2015, Marr
messaged NESBITT via WhatsApp, “That gu[y] chinese should pay tomorrow.” The

next day, NESBITT replied, “Just sent you [Victim-3] tt /telegraphic transfer].”

26
G. NESBITT’S RECEIPT OF LAUNDERED FRAUD VICTIM FUNDS

56. Bank records show that, between 2015 and 2017, accounts that NESBITT
controlled overseas received fraud proceeds that are traceable to Marr’ s network of —
escrow bank accounts in the United States. This includes approximately $310,234 that
Chateaw’s CSI account at TD Bank wired to NESBITT’s and J.G.’s bank accounts in
Thailand between May 2015 and September 2015. In addition, NESBITT’s foreign
bank accounts received more than $100,000 in fraud proceeds that were wired out from
accounts controlled by separately-charged co-conspirator Douglas Casimiri.

57. . Records from the Florida Department of State, Division of Corporations, —
show that, on April 13, 2016, Douglas Casimiri was added as the manager and
registered agent for CSI. On July 11, 2016, Douglas Casimiri filed an amendment
asking that Chateau be removed from the company’s official paperwork. The
investigation has revealed that Douglas Casimiri was an “escrow agent” or “money
mule” in the Middle District of Florida whom Chateau recruited in 2016 to open bank
accounts to launder funds that the boiler rooms obtained from victims. Douglas
Casimiri went to open at least 16 such accounts in the Middle District of Florida and
elsewhere, and he eventually learned that he was working indirectly for Marr as well.
Those accounts were opened in the name of CSI, as well as other shell companies, such
as Cornerstone Financial Strategies, LLC (“CFS”) and Empire Capital Partners, LLC”
(“ECP”). All of the incoming funds that Douglas Casimiri’s bank accounts received

from individuals located abroad constituted fraud proceeds. Moreover, Douglas

27
Casimiri did not perform any legitimate work for CSI, ECP, or CFS, which were merely

vehicles for him to launder funds for Chateau and Marr.

58.

Douglas Casimiri opened and operated an escrow account in the name of

CSI at BB&T Bank (account number ending -6859), which Chateau and Marr had

access to as well. Bank records show that this account conducted at least seven outgoing

wire transfers to NESBITT’s overseas bank accounts in 2016 and 2017, including the

following transactions:

a.

November 25, 2016: $598 wired to “Mr. Brooks Nesbitt, 33 Naresdamri
Road, Hua Hin, Thailand 771 10,” at account number ending -3001 at
Kasikornbank in Thailand;®

December 6, 2016: $9,471.20 wired to “Mr. Brooks Nesbitt, 33
Naresdamri Road, Hua Hin, Thailand 77110,” at account number ending -
3001 at Kasikornbank in Thailand;

December 15, 2016: $2,894 wired to “Mr. Brooks Nesbitt, 33 Naresdamri
Road, Hua Hin, Thailand:77110,” at account number ending -3001 at
Kasikornbank in Thailand;

January 10, 2017: $1,147.50 wired to “Mr. Brooks Nesbitt, 33 Naresdamri
Road, Hua Hin, Thailand 77110,” at account number ending -3001 at

Kasikornbank in Thailand;

 

° On February 7, 2015, NESBITT sent Marr messages via Whatsapp that said, “Monday send
the dough directly to me...Brooks Nesbitt Kasikorn Bank [redacted]3001.”

28
e. J anuary 18, 2017: $1,384.98 wired to “Mr. Brooks Nesbitt, 33 Naresdamri
Road, Hua Hin, Thailand 77110,” at account number ending 3001 at
Kasikornbank in Thailand;
f. July 20, 2017: $28,271.47 wired to “Mr. Brooks Nesbitt, Los Granados 2
Apt 602, Marbella, Spain,” at account number ending -3010 at Banco De
Sabadell in Spain;? and
g. August 3, 2017: $18,375.59 wired to “Mr. Brooks Nesbitt, Los Granados
2 Apt 602, Marbella, Spain,” at account number ending -3010 at Banco De >
Sabadell in Spain. Oe
59. Douglas Casimiri also opened and operated an escrow account in the
name of CSI at Hancock Whitney Bank (account number ending -5184), which Chateau
and Marr had access to as well. Bank records show that this account conducted at least
the following outgoing wire transfer to NESBITT’s overseas bank account in 2016:
a. November 8, 2016: $1,896.57 wired to “Mr. Brooks Nesbitt, 33
Naresdamri Road, Hua Hin, Thailand 77110,” at account number ending -
3001 at Kasikornbank in Thailand.
60. Douglas Casimiri also opened and operated an escrow account in the
name of CFS at BB&T Bank (account number ending -0836), which Chateau and Marr
had access to as well. Bank records show that this account conducted at least the

following outgoing wire transfer to NESBITT’s overseas bank account.in 2017:

 

7 On August 2, 2015, NESBITT and Marr exchanged messages via Whatsapp. In relevant part,
NESBITT told Marr that “these fucks can't work in Thailand.” Marr replied, “Maybe I recruite
for u here?” and NESBITT later said, “I got place in marbella...im considering.”

29
a. September 25, 2017: $5,000 wired to Mr. Brooks Nesbitt, Los Granados
2 Apt 602, Marbella, Spain,” at account number ending -3010 at Banco De
Sabadell in Spain.

61. | Douglas Casimiri also opened and operated an escrow account in the
name of ECP at Cadence Bank (account number ending -3211), which Chateau and
Marr had access to as well. Bank records show that this account conducted at least
three outgoing wire transfers to NESBITT’s overseas bank accounts in 2017, including
the following transactions:

a. July 13, 2017: $28,900 wired to “Mr. Brooks Nesbitt, Los Granados 2 Apt
602, Marbella, Spain,” at account number ending -3010 at Banco De
Sabadell in Spain; |

b. August 14, 2017: $27,500 wired to “Ms Deirdre Nesbitt, 117 Davis Trail,
Thornton, Ontario,” at account number ending -2461 at Royal Bank of
Canada in Canada;® and

c. August 23, 2017: $35,000 wired to “Mr. Brooks Nesbitt, Los Granados 2
Apt 602, Marbella, Spain,” at account number ending -3010 at Banco De
Sabadell in Spain.

62. Given that all of the funds wired out of Douglas Casimiri’s United States

escrow accounts consisted of fraud proceeds, as well as the fact that NESBITT had

 

8 On December 19, 2014, NESBITT sent Marr messages via Whatsapp that said, “Bank of
Montreal...Account number [redacted]7141...Brooks Nesbitt...Beniciary a dress 118 Davis trail,
Thornton Ontario Canada.” The address for this other Canadian bank account in NESBITT’s
name is nearly the same as the account in the name of “Deirdre Nesbitt” at Royal Bank of
Account.

30
coordinated and orchestrated with Marr boiler room activity that defrauded such
victims, I believe that each of these wires transfers constitutes a transaction that was
conducted with the intent to promote the carrying on of wire fraud and to conceal or
disguise the nature, the location, the source, the ownership, or the control of the
proceeds of wire fraud. The same is true of the wire transfers to NESBITT’s overseas
bank accounts from Chateau’s CSI accounts in 2015.
Ill. CONCLUSION

63. Based on the foregoing, there is probable cause to believe that NESBITT

has committed violations of 18 U.S.C. §§ 1349 and 1956(h). Accordingly, I request that

the Court issue a warrant for his arrest as to those offenses.

Justin, eutsch, Spécia/Agent
Homeland Securj vestigations

Sworn to po subscribed before me
this_! 9 ~ day of December 2018, in Tampa, Florida.

THOMAS G. WILSON
United States Magistrate Judge
Middle District of Florida

 

 

31
